Citation Nr: 1437284	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a burning eye condition (hereinafter "bilateral eye disorder"), to include as secondary to asbestos, or alternatively to lead-based paint exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Board remanded the issue on appeal for additional development, to include obtaining a new VA examination.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously stated above, the Board remanded this appeal in April 2013 to obtain a new VA examination.  The Board found that the previous VA examination in December 2009 was inadequate and requested that the Veteran be afforded a new VA examination to determine the nature and likely etiology of his variously diagnosed bilateral eye disorder.  In January 2014, the Veteran underwent a new VA examination for his claimed bilateral eye disorder.  However, the Board finds that the VA examiner failed to provide an adequate opinion.   

At the January 2014 VA examination, the VA examiner noted the Veteran's 50-year history of ocular burning symptoms.  After performing ocular testing, the VA examiner found that the Veteran's examination results were otherwise benign and his ocular discomfort symptoms were consistent with dry eye syndrome.  The VA examiner noted no other eye disorders.  The VA examiner noted his review of the Veteran's claims file and medical records.  The VA examiner cited the Veteran's September 1964 service treatment record reporting ocular dryness symptoms and the Veteran's report that those symptoms have continued to persist to the present.  The VA examiner also noted the Veteran's reported in-service exposure to sandblasting dust during the refurbishing of the naval ship; however, the VA examiner found that this exposure was unrelated to the Veteran's military occupational specialty as a radio operator, and that one indirect, particulate exposure was "not expected to 'cause' chronic dry eye syndrome."  In addition, the VA examiner explained that "the etiology of dry eye syndrome is unknown, and is likely multifactorial as age, environmental factors, facial hygiene, systemic medications, hormonal changes (among others) have all been associated with dry eye syndrome."  The VA examiner concluded that it cannot be concluded that it is  at least as likely as not that the Veteran's dry eye syndrome had its onset during service.  

The Board finds that the January 2014 VA opinion is not adequate as it did not comply with the Board's directives on remand.  Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The January 2014 VA examiner found that the Veteran's diagnosed dry eye syndrome did not have its onset during service but did not explain why his in-service symptoms were not related to his current bilateral eye disorder diagnosis.  Therefore, as the Board finds that the VA opinion did not substantially comply with the April 2013 remand, another remand is required to obtain a new VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his bilateral eye disorder that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.

2.  After the above development has been completed, access to the Veteran's electronic claims file and a copy of this REMAND must be provided to the January 2014 VA examiner, or another appropriately qualified examiner, if he is not available.  After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a currently identified eye disorder had its onset during service or is otherwise causally related to any event or circumstance of his active service?

For purposes of responding to the above, the examiner is specifically asked to address whether the Veteran's in-service complaints of ocular burning symptoms documented in September and October 1964 service treatment records are related to his current bilateral eye disorder diagnosis.  If the examiner cannot provide an answer to the above questions, the examiner is advised that he/she should explain why the requested opinions cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered. 

3.  The AOJ should then review the electronic claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  

4.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



